Citation Nr: 0731269	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  03-32 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder.

2.  Entitlement to service connection for a bilateral hip 
disorder.

3.  Entitlement to service connection for a neck and shoulder 
disorder.

4.  Entitlement to service connection for a right arm 
disorder.

5.  Entitlement to an initial compensable disability rating 
for multiple scars of the left hand.

6.  Entitlement to an initial compensable disability rating 
for tendonitis of the right short adductor.

7.  Entitlement to an initial compensable disability rating 
for a vision condition secondary to multiple sclerosis.

8.  Entitlement to an initial disability rating in excess of 
30 percent for multiple sclerosis from April 9, 2001 to June 
1, 2005.

9.  Entitlement to an initial disability rating in excess of 
10 percent from June 2, 2005 to August 6, 2006, and in excess 
of 70 percent from August 7, 2006, for right upper extremity 
manifestations, secondary to multiple sclerosis.

10.  Entitlement to an initial disability rating in excess of 
30 percent from June 2, 2005 to August 6, 2006, and in excess 
of 60 percent from August 7, 2006, for left upper extremity 
manifestations, secondary to multiple sclerosis.

11.  Entitlement to an initial disability rating in excess of 
20 percent from June 2, 2005 to August 6, 2006, and in excess 
of 40 percent from August 7, 2006, for left lower extremity 
manifestations, secondary to multiple sclerosis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel





INTRODUCTION

The veteran served on active duty from July 1986 to July 
1990, and from July to September 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Hartford, 
Connecticut (RO).  

In a July 2002 rating decision, the RO granted service 
connection and assigned noncompensable disability ratings for 
multiple scars of the left hand, and for tendonitis of the 
right short adductor.  In that rating decision the RO also 
denied entitlement to service connection for multiple 
sclerosis; a bilateral foot disorder; a headache disorder; a 
bilateral hip disorder; a neck and shoulder disorder; and a 
right arm disorder.   The veteran perfected appeals as to the 
noncompensable ratings and as to the denials of service 
connection for all of the claimed disorders denied.  

In a December 2004 rating decision, the RO granted service 
connection for multiple sclerosis, and assigned that disorder 
a 30 percent disability rating effective from April 9, 2001.  
In that decision, the RO explained that the inclusion of 
headaches in the evaluation of multiple sclerosis represented 
a grant of the appeal of service connection for headaches.  
Therefore, a claim for service connection for headaches is no 
longer on appeal.

After the veteran filed a notice of disagreement as to the 
initial 30 percent rating assigned for multiple sclerosis, 
then in a June 2005 decision review officer decision, the RO 
bifurcated the service-connected multiple sclerosis 
disability into three separate disabilities, granting service 
connection for multiple sclerosis secondary manifestations of 
the right upper extremity, rated 10 percent; left upper 
extremity, rated 30 percent; and left lower extremity, rated 
20 percent.  All of these ratings were effective from June 2, 
2005.  

The veteran perfected his appeal as to these ratings in July 
2005, and in a later rating decision of September 2006, the 
RO further increased the initially assigned ratings for these 
three disabilities, respectively, from 10 to 70 percent 
(right upper extremity); from 30 to 60 percent (left upper 
extremity); and from 20 to 40 percent (left lower extremity).  
All of these increases were effective from August 7, 2006.  

The veteran is also appealing from a December 2005 rating 
decision in which the RO granted service connection for a 
vision condition secondary to multiple sclerosis and assigned 
that disability a noncompensable disability rating.  The 
veteran perfected an appeal as to the assigned noncompensable 
rating.

In a September 2006 rating decision, the RO granted service 
connection for right lower extremity manifestations, 
secondary to multiple sclerosis, and assigned that disability 
a 40 percent disability rating effective August 7, 2006.  In 
the June 2007 Appellant's Brief, the representative listed as 
an issue entitlement to an initial evaluation in excess of 40 
percent for the service-connected right lower extremity 
manifestations.  This indicates that the veteran may have 
intended to appeal that decision as to the assigned initial 
rating.  However, as this was raised in the appellant's brief 
to the Board, it does not constitute a notice of disagreement 
initiating an appeal.  By regulation, a notice of 
disagreement must be submitted to the agency of original 
jurisdiction within one year of notice of the decision.  
Alternatively, the writing in the brief may indicate that the 
veteran is raising a claim for an increased rating for the 
right lower extremity disability.  The matter is referred to 
the RO for appropriate action.
 
The issues of entitlement to service connection for a 
bilateral hip disorder, a neck and shoulder disorder, and a 
right arm disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.





	(CONTINUED ON NEXT PAGE)


FINDINGS OF FACT

1.  The current medical evidence does not show the presence 
of a bilateral foot disorder.

2.  The veteran's multiple scars of the left hand consists of 
four small scars on the dorsum of the left hand fingers 2, 3, 
and 4, and manifested by normal color and no limitation of 
motion.

3.  The veteran's tendonitis of the right short adductor is 
manifested by full ranges of motion; no evidence on X-ray of 
acute traumatic injury or degenerative joint disease; and no 
significant limitation of motion caused by functional loss 
due to pain or other pathology.

4.  The veteran's service-connected vision condition is 
manifested bilaterally by corrected vision of 20/20 and 
presbyopia; and intermittent diplopia. 

5.  From April 9, 2001 to June 1, 2005, the veteran's 
multiple sclerosis was manifested by transitory symptoms 
including imbalance, mild ataxia, and eye symptoms, with 
intermittent remission and manifestations too short-lived to 
produce significant impairment. 

6.  From June 2, 2005 to August 6, 2006, the veteran's right 
upper extremity manifestations, secondary to multiple 
sclerosis, was manifested by symptoms productive of no more 
than moderate incomplete paralysis of the median nerve.

7.  From August 7, 2006, the veteran's right upper extremity 
manifestations, secondary to multiple sclerosis, was 
manifested by symptoms productive of no more than complete 
paralysis of the median nerve.

8.  From June 2, 2005 to August 6, 2006, the veteran's left 
upper extremity manifestations, secondary to multiple 
sclerosis, was manifested by symptoms productive of no more 
than severe incomplete paralysis of the middle radicular 
group.

9.  From August 7, 2006, the veteran's left upper extremity 
manifestations, secondary to multiple sclerosis, was 
manifested by symptoms productive of no more than complete 
paralysis of the middle radicular group.

10.  From June 2, 2005 to August 6, 2006, the veteran's left 
lower extremity manifestations, secondary to multiple 
sclerosis, was manifested by symptoms productive of no more 
than severe incomplete paralysis of the external popliteal 
nerve.

11.  From August 7, 2006, the veteran's left lower extremity 
manifestations, secondary to multiple sclerosis, was 
manifested by symptoms productive of no more than complete 
paralysis of the external popliteal nerve. 


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for a bilateral foot disorder, are not met.  38 
U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1132, 1137, 1153 
(West 2002); 38 C.F.R. §§ 3.303 (2006).

2.  The criteria for a compensable initial rating for 
multiple scars of the left hand are not met. 38 U.S.C.A. §§ 
1155, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. 4.118, Diagnostic Code 7803, 7804, 7805 (as in effect 
prior to August 30, 2002); 38 C.F.R. § 4.118, Diagnostic Code 
7801, 7802, 7803, 7804, 7805 (as in effect August 30, 2002, 
and thereafter).

3.  The criteria for a compensable initial rating for 
tendonitis of the right short adductor have not been met.  38 
U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5253 (2006).

4.  The criteria for a compensable disability rating for a 
vision condition secondary to multiple sclerosis have not 
been met. 38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.75, 
4.83a, Diagnostic Code 6079 (2006).

5.  From April 9, 2001 to June 1, 2005, the criteria for an 
evaluation in excess of 30 percent for multiple sclerosis 
were not met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, 4.84a, 4.124a, Diagnostic 
Codes 8018 (2006).

6.  From June 2, 2005 to August 6, 2006, the criteria for a 
disability rating of 30 percent for right upper extremity 
manifestations, secondary to multiple sclerosis, have been 
met. 38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 4.1, 4.7, 4.31, 4.124a, 
Diagnostic Code 8018, 8515 (2006).

7.  From August 7, 2006, the criteria for a disability rating 
in excess of 70 percent for right upper extremity 
manifestations, secondary to multiple sclerosis, have not 
been met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.7, 4.31, 4.124a, 
Diagnostic Code 8018, 8515 (2006).

8.  From June 2, 2005 to August 6, 2006, the criteria for a 
disability rating of 40 percent for left upper extremity 
manifestations, secondary to multiple sclerosis, have been 
met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 4.1, 4.7, 4.31, 4.124a, 
Diagnostic Code 8018, 8511 (2006).

9.  From August 7, 2006, the criteria for a disability rating 
in excess of 60 percent for left upper extremity 
manifestations, secondary to multiple sclerosis, have not 
been met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.7, 4.31, 4.124a, 
Diagnostic Code 8018, 8511 (2006).

10.  From June 2, 2005 to August 6, 2006, the criteria for a 
disability rating of 30 percent for left lower extremity 
manifestations, secondary to multiple sclerosis, have been 
met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 4.1, 4.7, 4.31, 4.124a, 
Diagnostic Code 8018, 8521 (2006).

11.  From August 7, 2006, the criteria for a disability 
rating in excess of 40 percent for left lower extremity 
manifestations, secondary to multiple sclerosis, have not 
been met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.7, 4.31, 4.124a, 
Diagnostic Code 8018, 8521 (2006).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters in July 2001, 
October 2005, July 2006, and September 2006.  In those 
letters, the RO informed the veteran of the types of evidence 
needed in order to substantiate his claims of entitlement to 
service connection, and to a higher initial disability rating 
for the claimed service-connected disabilities.  VA has also 
informed the veteran of the division of responsibility 
between the veteran and VA for obtaining that evidence, and 
VA requested that the veteran provide any information or 
evidence in her possession that pertained to such a claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 
 
The VCAA requires that a notice in accordance with 38 U.S.C. 
§ 5103(a) must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004).  

To the extent that any required notice was not provided prior 
to an initial unfavorable adjudication, in a case involving 
the timing of the VCAA notice, the appellant has a right to a 
VCAA content-complying notice and proper subsequent VA 
process.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  After VCAA compliant notice was provided, the 
appellant was then afforded an opportunity to respond.  He 
has described the basis for his claim in statements.  The 
claim was subsequently readjudicated and the veteran was 
provided statements of the case, as well as supplemental 
statements of the case.  Under these circumstances, the Board 
determines that the notification requirements of the VCAA 
have been satisfied.  Id; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002)

Additionally, where the claim involves a disability rating 
and effective date, as in this case, the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
specifically include a requirement of notice that a 
disability rating and an effective date will assigned if a 
disability, to include on an extraschedular basis, is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Despite any inadequate notice provided to the veteran 
regarding the assignment of an effective date, the Board 
finds no prejudice to the veteran in processing with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In that regard, to the extent that a 
claimed higher rating or service connection claim is denied 
here, the question of whether the veteran was provided proper 
notice on the matter of effective date is moot.  To the 
extent that a higher rating was granted, the RO shall provide 
any necessary notice as to the effective date.   

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
medical records, VA and private medical records including 
examination reports, and statements made and testimony given 
in support of the veteran's claim.  

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claim.
 
II.  Service Connection for a Bilateral Foot Condition

The veteran claims that he has a bilateral foot disorder due 
to service.  Service connection may be granted for disability 
which is the result of disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303(a) (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability. See 38 U.S.C.A. §§ 
1110.  Hence, in the absence of proof of a present disability 
(and, if so, of a nexus between that disability and service), 
there can be no valid claim for service connection.  Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

To establish a showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time. 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Service medical records show that the veteran was seen in 
August 1986 for complaints of pain on the dorsal side of the 
left foot.  At that time, the treatment provider made an 
assessment of boot irritation.  In April 1987 the veteran was 
treated for an ingrown toenail of the right great toe.  In 
September 1989, the veteran was seen for complaints of an 
infected left foot after a cut three days before.  Currently 
he had complaints of severe pain and swelling of the bottom 
of the foot.  The assessment was puncture condition of the 
left foot, with minimum lymphangitis, and early cellulitis.  
When seen two days later that month for a follow-up visit, he 
still had pain present on standing with pus draining on 
squeezing around the wound site.  The assessment was early 
cellulitis, healing well.  In May 1990 the veteran was seen 
for complaints of problems for two days with sores of both 
feet that had started out as blisters and then broke open.  
The assessment was dishydrotic injury to feet.

At the time of a June 1990 separation examination, the 
veteran reported no complaints regarding his feet, including 
with respect to the skin.  On examination at that time, the 
valuation for feet and skin was normal.

VA clinical records include a November 2000 primary care 
clinic visit note, which indicates that the veteran was being 
seen for an unrelated matter, but routine examination 
revealed cracked, moist skin of the feet with scaling.  With 
respect to this, the assessment was tinea of the feet.

During a January 2002 VA general examination, the veteran 
reported that during boot camp, his feet swelled from the 
boots.  The examiner noted that service medical records show 
that he had boot irritation on the dorsum of the left foot, 
with some redness.  The veteran reported also that he had had 
an ingrown toenail treated in April 1987.  On examination, 
other than a tattoo on the right arm, the veteran's skin was 
found to be clear; and the feet were found to be normal, with 
no problems with ingrown toenails.  During examination of the 
feet, the veteran's only complaint was that they perspire a 
great deal.  After examination, the diagnoses listed contain 
none referable to the claimed bilateral foot condition.  

In summary, a review of the claims file shows that the 
veteran apparently had a few varying types of unrelated 
problems with his feet at different times in service, 
including boot irritation of the left foot, ingrown toenail 
of the right foot, an infected cut of the left foot, and 
dishydrotic injury to the feet.  He also had a tinea (fungal) 
infection after service in November 2000.  As reflected in 
the January 2002 VA examination report and other more recent 
treatment records reviewed, however, there is no competent 
evidence of a presently existing disorder associated with any 
of the inservice ailments of the feet, which appears to have 
been transitory; or of any other current disorder of the left 
or right foot.

While the veteran believes that he has the claimed disorder 
and that it is related to his military service, he is a 
layman, and as such has no competence to give a medical 
opinion on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The preponderance of the evidence is against the claim for 
service connection for a bilateral foot disability.  
Therefore, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Initial Disability Rating Claims

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  
Evaluations of a service-connected disability requires review 
of the entire medical history regarding the disability.  
38 C.F.R. §§ 4.1, 4.2 (2006).  If there is a question that 
arises as to which evaluation to apply, the higher evaluation 
is for application if the disability more closely 
approximates the criteria for that rating; otherwise, the 
lower rating is for assignment.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).  In every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for compensable evaluation are not met. 38 
C.F.R. § 4.31 (2005).  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2006); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The Board notes that this is an initial rating case, and 
consideration will be given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  
 
A.  Multiple Scars of the Left Hand

The RO has initially evaluated the veteran's multiple scars 
of the left hand as zero percent disabling under Diagnostic 
Code 7805, which addresses scars. See 38 C.F.R. § 4.118, 
Diagnostic Code 7805.

The diagnostic criteria for evaluating skin disorders 
contained in the Schedule for Rating Disabilities changed in 
August 2002.  In VAOPGCPREC 3-2000 (April 2003), VA's General 
Counsel held that if a provision of the VA rating schedule is 
amended while a claim for an increased rating under that 
provision is pending, as here, a determination as to whether 
the intervening change is more favorable to the veteran 
should be made.  If the amendment is more favorable, that 
provision should be applied to rate the disability for 
periods from and after the effective date of the regulatory 
change; and the prior regulation should be applied to rate 
the veteran's disability for periods preceding the effective 
date of the regulatory change. Id.

Thus, VA must apply the regulatory version that is more 
favorable to the veteran. Therefore, the Board must evaluate 
the veteran's claim under both the former criteria in the VA 
Schedule for Rating Disabilities and the current regulations 
in order to ascertain which version is most favorable to his 
claim, if indeed one is more favorable than the other.

Under the former criteria of Diagnostic Code 7805, other 
scars (not covered by criteria of other diagnostic codes) 
would be rated on limitation of function of the part 
affected. 38 C.F.R. § 4.118, Diagnostic Code 7805 (2001).  
Also under the former criteria, a scar which was superficial, 
poorly nourished, with repeated ulceration would be assigned 
a 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 
7803 (2001).  Under Diagnostic Code 7804, a scar which was 
manifested as superficial, tender, and painful on objective 
demonstration would be assigned a 10 percent evaluation.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2001).

Under the amended criteria of Diagnostic Code 7805, other 
scars will be rated on limitation of function of the affected 
part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2006).  Also 
under the amended criteria, a 10 percent evaluation is 
warranted for a scar which is superficial and unstable.  38 
C.F.R. § 4.118, Diagnostic Code 7803 (2006).  An unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar. Id. at Note 1.  A superficial 
scar is one not associated with underlying soft tissue 
damage.  Id. at Note 2.  Under Diagnostic Code 7804, a scar 
which is manifested as superficial and painful on examination 
will be assigned a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2006).  

Service medical records show that in March 1989 the veteran 
received treatment after he experienced an injury to his left 
hand during a fight, resulting in four lacerations on the 
dorsum of the hand.  He was unsure whether this had resulted 
from broken glass or from a human bite during a fight.  The 
wounds were washed and sutured.  The assessment was that 
there were four superficial lacerations to the left hand, 
which the treatment provider indicated may have resulted from 
a human bite.  On follow-up visit four days later, the 
veteran had good neurologic and vascular checkup.  There was 
mild edema of the hand injury, which was assessed as healing. 

The report of VA examination in January 2002 provides the 
most probative evidence regarding the current nature and 
severity of the veteran's the service-connected multiple 
scars of the left hand.  During that examination, the 
examiner noted a history of four lacerations: a 2 cm. 
laceration on the dorsum of the fourth finger; a 3 cm. 
laceration on the 3rd finger; a two cm. laceration of the 
proximal 3rd finger; and a 2 cm. laceration on the 2nd finger.  
At the time of injury, there was no numbness or tingling and 
hand X-ray was okay.  After the present examination, the 
report contains a diagnosis that the veteran had small scars 
on the dorsum of his left fingers 2, 3, and 4, which were 
normal color with no limitation of motion, and which were 
normal scars.  There are no medical records contrary to these 
findings.  

As further explained below, based on these findings, the 
current disability picture resulting from the veteran's 
multiple scars of the left hand does not approximate the 
requirements for a 10 percent rating under the old or new 
criteria.  As the requirements for compensable evaluation are 
not met, a noncompensable rating is appropriate.  38 C.F.R. § 
4.31.  

Specifically, the medical evidence does not show any 
significant limitation of function of the hand associated 
with the multiple scars of the left hand.  See 38 C.F.R. § 
4.118, Diagnostic Code 7805 (2001), (2006).  The recent VA 
examiner found no limitation of motion.  

Further, there is no evidence that the residual scar meets 
any criteria warranting a 10 percent disability rating under 
the old or revised diagnostic criteria.  There is no evidence 
of a scar which is either superficial, poorly nourished, with 
repeated ulceration; or superficial, tender, and painful on 
objective demonstration.  See C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804 (2001).  Similarly, under the amended 
diagnostic criteria, there is no evidence of a scar which is 
either superficial and unstable, or superficial and painful 
on examination.  See C.F.R. § 4.118, Diagnostic Codes 7803, 
7804 (2006).

Also, as indicated by the evidence regarding the origin, and 
recent VA examination, the scars consist an extremely small 
total area that would not approximate the threshold 
requirement to be considered for a compensable rating under 
criteria of C.F.R. § 4.118, Diagnostic Codes 7801, 7802 
(2006).

Lastly, there is no suggestion in the evidence of any other 
conditions associated with the multiple scars of the left 
hand on which to base an increase.  In particular, there is 
no evidence of any nerve symptomatology associated with the 
scar disability to warrant consideration under applicable 
diagnostic criteria for evaluating diseases of the peripheral 
nerves.  The medical evidence of record revealed no objective 
finding of neurological deficits in the veteran's left hand, 
including sensory loss.  A January 2002 VA joints examination 
contains an assessment of status post laceration to the left 
hand with no clinical signs of neurologic impairment or 
tendon damage from left hand lacerations.
Thus, a rating under other diagnostic code criteria 
applicable to the hand is not warranted.

Based on the foregoing, the Board concludes that the 
veteran's multiple scars of the left hand is not manifested 
by symptomatology that approximates, or more nearly 
approximates, the criteria for a compensable rating under 
either the old or new criteria.  See 38 C.F.R. § 4.7.  
Accordingly, the preponderance of the evidence is against the 
claim, which therefore must be denied.

B.  Tendonitis of the Right Short Adductor

The veteran's tendonitis of the right short adductor is rated 
as zero percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5253, a code which is used to evaluate impairment of the 
thigh on the basis of limitation of certain motions of the 
hip joint.  Tendonitis is defined as an inflammation of 
tendons and of tendon-muscle attachments.  See Dorland's 
Illustrated Medical Dictionary 16671 (28th ed. 1994).  
Evaluation of the veteran's tendonitis of the right short 
adductor muscle(s) under Diagnostic Code 5253, is in effect 
an evaluation by analogy as there is no code specifically for 
the service-connected disability.

Diagnostic Code 5253 provides a 10 percent evaluation when 
there is limitation of abduction such that the legs cannot be 
crossed or there is limitation of rotation such that it is 
not possible to toe out more than 15 degrees. A 20 percent 
rating requires limitation of abduction with motion lost 
beyond 10 degrees.

The normal range of motion of the hip is to 125 degrees of 
flexion, and to 45 degrees of abduction. 38 C.F.R. § 4.71, 
Plate II (2004).

The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5250 to 
5252 (2006), discussed below, provide other criteria for 
rating hip and thigh disabilities on the basis of limitation 
of motion.  An evaluation under Diagnostic Code 5250 requires 
ankylosis of the hip.  38 C.F.R. § 4.71a, Diagnostic Codes 
5250.  Ankylosis is "immobility and consolidation of a joint 
due to disease, injury, or surgical procedure."  Colayong v. 
West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED 
MEDICAL DICTIONALRY (28TH Ed. 1994) at 86).

Diagnostic Code 5251 provides a maximum rating of 10 percent 
for limitation of extension.  Diagnostic Code 5252 provides a 
10 percent rating for limitation of flexion to 45 degrees; a 
20 percent rating where flexion is limited to 30 degrees; a 
30 percent rating where flexion is limited to 20 degrees; and 
a 40 percent rating where flexion is limited to 10 degrees.

During a January 2002 VA joints examination, the veteran 
reported complaints of right groin pain which felt like a 
pinching or "needles and pins" sensation, which is worse in 
damp weather and with weight bearing.  He rated the pain as 6 
of 10 when worse.  He did not take medication for the pain 
and stated that it resolves within two or three days.  

On examination of the right hip, ranges of motion were 
recorded as follows:  flexion was normal, from zero to 125 
degrees; extension was normal, from zero to 30 degrees.  The 
examiner indicated that abduction was normal, from zero to 25 
degrees; and was with pain from there to 45 degrees.  X-rays 
of the right hip showed no evidence of acute traumatic injury 
or degenerative joint disease.  The report contains a 
diagnosis of musculoskeletal right groin pain with right 
tendonitis; clinically stable; no evidence of degenerative 
joint disease on hip X-ray; tendonitis does not interfere 
with activities or work.

The Board has considered whether a higher rating is warranted 
under the diagnostic criteria assignable for hip and thigh 
disability.  However, there is no finding of limitation of 
motion of the right hip joint which would warrant a 
compensable rating.  During the January 2002 VA examination, 
the ranges of motion found for the hip do not meet criteria 
required for an increase under Diagnostic Codes 5251, 5252, 
or 5253.  

During the January 2002 examination, the examiner diagnosed 
musculoskeletal right groin pain with right tendonitis.  The 
veteran reported there was pain on full abduction.  The range 
of motion findings noted above do not meet the criteria that 
would warrant a higher initial rating under those codes.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, or 5253.  In 
this connection, there is no indication in the evidence of 
any limitation of rotation that would approximate that 
necessary to warrant a compensable rating under Diagnostic 
Code 5253.

There is also no evidence of any other impairment of the hip 
or femur that would warrant a higher initial rating under 
other applicable codes.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5254, 5255.  

The Board concludes that at this time there is not a medical 
and factual basis on which to conclude that there is 
functional loss due to pain associated with the tendonitis of 
the right short adductor which is sufficient to warrant any 
additional rating for the service-connected disability.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  In this regard, the 
examiner at the most recent VA examination opined that the 
disability was clinically stable; there was no evidence of 
degenerative joint disease on hip X-ray; and the tendonitis 
did not interfere with activities or work.  The evidence of 
record does not show that there is any indication of any 
decreased range of motion or joint function additionally 
limited by pain, fatigue, weakness, or lack of endurance 
following repetitive use of the hip joint.  There is no 
evidence in any of the medical records suggesting any 
incoordination, weakened movement or excessive fatigability 
of the hip joint, and the veteran has not claimed any such 
symptoms of functional loss due to pain.

C.  Vision Condition

Visual acuity is rated based on best distant vision 
obtainable after correction by eyeglasses. 38 C.F.R. § 4.75.  
Loss of vision is rated pursuant to Diagnostic Codes 6061- 
6079. 38 C.F.R. § 4.84a.  A noncompensable evaluation is 
warranted where vision is 20/40 or better in both eyes.  
Diagnostic Code 6079.  A 10 percent evaluation is warranted 
where vision is 20/50 in one eye and 20/40 in the other eye. 
Diagnostic Code 6079.  A 10 percent evaluation is also 
warranted where vision is 20/50 in both eyes.  Diagnostic 
Code 6078.  A 10 percent evaluation is also for consideration 
where vision is 20/70 in one eye and 20/40 in the other.  
Diagnostic Code 6079.  Finally, a 10 percent evaluation is 
for application where there is vision of 20/100 in one eye 
and 20/40 in the other.  Diagnostic Code 6079.

VA treatment records show that when measured in December 
2004, visual acuity at distance was 20/20, bilaterally.

During an August 2006 VA eye examination, the veteran 
reported problems involving both eyes, including blurry 
vision in the left eye two to three days a week; and poor 
vision in both eyes.  On examination, visual acuity with 
correction (with glasses) was 20/20 bilaterally for both near 
and distance.  After examination, the report contains 
assessments of (1) multiple sclerosis with intermittent 
diplopia, (-) diplopia in primary gaze with red lens test but 
did (+) when testing in goldman; no clinical signs of active 
or past optic neuritis except reduced color desaturation, 
left eye; optic nerves pink, both eyes; (2) scattered 
peripheral hemes, both eyes; negative for diabetes mellitus, 
hypertension; (3) both eyes with presbyopia.

In this case, the medical evidence shows that the veteran's 
service-connected vision condition results in visual 
impairment, with distance vision correctable to 20/20 
bilaterally.  When these findings are applied to the rating 
criteria, the result is a noncompensable evaluation.  
Further, the examination report shows that there was no 
restriction of visual fields or other eye impairment that 
could support a compensable rating under any other applicable 
criteria.  38 C.F.R. § 4.84a.  Based on the findings, the 
preponderance of evidence is against a compensable rating.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

D.  Multiple Sclerosis, Including Manifestations of Bilateral 
Upper and Left Lower Extremities

The veteran is claiming higher initial ratings for multiple 
sclerosis, including manifestations of bilateral upper and 
left lower extremities.  The veteran is separately service 
connected for a right lower extremity disorder, and for a 
psychiatric disorder, both associated with his multiple 
sclerosis.  These are not part of the current appeal.  Also, 
the appealed claim for a higher initial rating for a vision 
condition secondary to multiple sclerosis is addressed 
elsewhere above.

38 C.F.R. § 4.25(b) provides that except as otherwise 
provided in the rating schedule, disabilities arising from a 
single disease entity, e.g., multiple sclerosis, are to be 
rated separately, as are all other disabling conditions.

Under the rating schedule, 30 percent is the minimum rating 
for multiple sclerosis (MS).  38 C.F.R. § 4.124a, Diagnostic 
Code 8018.  MS may be rated from 30 percent to 100 percent, 
based on impairment of motor, sensory, or mental function.  
38 C.F.R. § 4.124a.  The regulations provide the following 
additional guidance.

Under 38 C.F.R. § 4.124a, the evaluation must consider 
especially psychotic manifestations, complete or partial loss 
of use of one or more extremities, speech disturbances, 
impairment of vision, disturbances of gait, tremors, visceral 
manifestations, etcetera, referring to the appropriate bodily 
system of the schedule.  With partial loss of use of one or 
more extremities from neurological lesions, rate by 
comparison with the mild, moderate, severe, or complete 
paralysis of peripheral nerves. Id.

The Note following 38 C.F.R. § 4.124a, Diagnostic Code 8018 
requires the following.  For the minimum rating of 30 
percent, there must be ascertainable residuals.  
Determinations as to the presence of residuals not capable of 
objective verifications, such as headaches or dizziness, must 
be approached on the basis of the diagnosis recorded; 
subjective residuals will be accepted when consistent with 
the disease and not more likely attributable to other disease 
or no disease.  When ratings in excess of the prescribed 
minimum rating is assigned, the diagnostic codes utilized as 
bases of evaluation are to be cited in addition to the codes 
identifying the diagnoses.

38 C.F.R. § 4.120 provides that neurologic disabilities are 
ordinarily rated in proportion to the impairment of motor, 
sensory or mental function, with special consideration of any 
psychotic manifestations, complete or partial loss of use of 
one or more extremities, speech disturbances, impairment of 
vision, disturbances of gait, tremors, visceral 
manifestations, injury to the skull, etc. In rating 
peripheral nerve injuries and their residuals, attention 
should be given to the site and character of the injury, the 
relative impairment in motor function, trophic changes, or 
sensory disturbances.

38 C.F.R. § 4.123 provides that cranial or peripheral 
neuritis characterized by loss of reflexes, muscle atrophy, 
sensory disturbances, and constant pain, which may at times 
be excruciating, is to be rated on the scale provided for 
injury of the nerve involved, with a maximum rating equal to 
severe, incomplete, paralysis.  The maximum rating which may 
be assigned for neuritis not characterized by such organic 
changes will be that for moderate incomplete paralysis.  38 
C.F.R. § 4.123.

The veteran receives disability benefits due to his multiple 
sclerosis residuals as follows.  Multiple sclerosis is 
assigned a 30 percent disability rating effective from April 
9, 2001 to June 1, 2005, under Diagnostic Code 8018, which 
provides a minimum 30 percent rating for the disease.  In a 
June 2005 rating decision, the RO granted service connection 
for three different disabilities as residual manifestations 
of the veteran's multiple sclerosis.  Pursuant to the June 
2005 rating decision, effective from June 2, 2005, the rating 
for multiple sclerosis is bifurcated with the residual 
manifestations evaluated under diagnostic criteria for rating 
diseases of the peripheral nerves of the left and right upper 
extremity and left lower extremity, pursuant to 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8511, 8515, and 8521, 
respectively.  

As a result of the June 2005 rating decision and a September 
2006 rating decision, the assignment of the three disability 
ratings for related manifestations of the right and left 
upper extremities, and of the left lower extremity as 
follows:  (1) 10 percent from June 2, 2005 to August 6, 2006, 
and 70 percent from August 7, 2006, for right upper extremity 
manifestations; (2) 30 percent from June 2, 2005 to August 6, 
2006, and 60 percent from August 7, 2006, for left upper 
extremity manifestations; and (3) 20 percent from June 2, 
2005 to August 6, 2006, and 40 percent from August 7, 2006, 
for left lower extremity manifestations.  Below, the Board 
considers whether, for any of these respective periods, a 
higher initial disability evaluation is warranted.  Below the 
Board addresses all of these initially assigned ratings 
during the respective periods. 

A September 2001 VA neurological clinic note shows that on 
evaluation the veteran had no cranial nerve deficits, and had 
intact muscle bulk and strength throughout.  Reflexes were 
physiologic and there were no sensory or cerebellar deficits.  
His gait was normal with no tendency towards incoordination.  
The impression was that the veteran had multiple sclerosis, 
currently in remission.

VA treatment records in January 2002 include a consultation 
report that contains an impression of multiple sclerosis, 
currently in remission.  At that time, cranial nerves II 
through XII were intact.  There was a mild anisocoria.  The 
veteran had intact muscle bulk, tone and strength, and his 
reflexes were physiologic.  Sensory examination was within 
normal limits.  He had mild clumsiness with rapid alternating 
movements in the left hand, and there was a hint of ataxia 
with finger-to-nose testing on the left.  There was a very 
mild incoordination with heel-to-shin testing on the left; 
and gait was normal. 

The report of a January 2002 VA neurological examination 
shows that the veteran reported symptoms including 
intermittent imbalance and dizziness, beginning in about 
1995.  He then developed periods of vertigo every 3 to 4 
months.  The report also noted that the veteran had been 
found to have incoordination and mild ataxia.   

The report noted that during the most recent neurological 
evaluation earlier in January 2002, findings included mild 
clumsiness with rapid alternating movements in the left hand; 
mild ataxia with the finger-to nose test on the left side.  
He also had mild incoordination with heel-to-shin test on the 
left side.  He also had intermittent visual obscuration out 
of the left eye; and for a brief period one year ago, he 
complained of marked pain and decreased vision of the left 
eye.  He reported previous marked fatigue with increased 
temperatures; and almost continual paresthesias in both feet, 
as well as frequent urination, and diarrhea.  The examiner 
opined that all of these symptoms were consistent with the 
diagnosis of multiple sclerosis.

On examination, mental status was intact.  Cranial nerves II 
to XII showed mild anisocoria (inequality in diameter of 
pupils).  Motor examination showed intact muscle bulk, tone 
and strength.  Reflexes were physiologic.  Plantar responses 
were flexor, bilaterally.  Sensory examination was within 
normal limits.  The veteran had mild ataxia in the left hand, 
and some mild clumsiness with the heel-to-shin test on the 
left.  He had a mild degree of difficulty when attempting to 
walk in tandem.  

The report contains an impression as follows: abnormal MRI 
suggestive of demyelinating lesions together with 
neurological symptoms including disequilibrium, dizziness, 
intermittent tinnitus, poor tolerance to elevated 
temperatures, decreased vision and red-color desaturation out 
of the left eye, together with incoordination in the left arm 
and leg-all suggesting a diagnosis of multiple sclerosis.  
The veteran has been treated for this with immunomodulatory 
therapy for the past year; and there appears to be some mild 
stabilization of symptoms.

The report of a June 2005 VA neurological disorders 
examination contains a history of intermittent disequilibrium 
since 1994.  The veteran's current complaints included that 
he was feeling very fatigued, forgetful, balance is poor and 
he is having a constant problem with visual fixation because 
"images keep bouncing around".  

On examination, orientation, memory, speech and language were 
normal.  Examination of the cranial nerves 1 to 12 were all 
essentially normal.  Examination of the motor systems showed 
that muscle bulk, tone, and strength showed mild weakness of 
the left arm and leg.  There was no 
fasciculations/fibrillations.  There was tremor of the right 
upper extremity.  Reflexes were 2+ and equal.  Sensory was 
normal, except that the veteran reported paresthesias of the 
left arm and leg.  Stereognosis/graphesthesia was intact.  On 
cerebellar testing, finger to nose, heel to shin, and rapid 
alternating movements, were very clumsy in the left arm and 
hand.  There was mild ataxia with heel to shin on the left.  
The Romberg test was negative.  The veteran could not walk in 
tandem, on heels or on toes.

During an August 2006 VA neurological disorders examination, 
the veteran reported complaints of loss of use of the 
bilateral hands and left lower extremity.  The veteran 
reported complaints of having tremors, right sided back pain 
radiating into his legs and weakness, which has resulted in 
multiple falls.  He stated that he was unable to clean his 
house, but does bathe and dress himself but it takes a long 
time.  

The examiner noted medical record evidence showing past 
problems with the following: bilateral lower extremity sharp 
pains (May 2003); balance problems (December 2003); poor 
balance, visual problems (September 2005); bilateral hand 
tremors (February 2006); paresthesias of the feet, 
bilaterally (February 2006); tingling below the knees (June 
2006); and poor balance, bilateral leg heaviness, numbness 
(July 2006).

On examination, the veteran had an awkward gait, antalgic on 
the right.  He had difficulty arising from a seated position.  
Strength was 2-3/5 for both lower extremities and both upper 
extremities.  He had weak hand grip on the left, and was 
unable to grip with the right hand.  He had resting tremor of 
the hands, bilaterally, more so on the right.  Patellar deep 
tendon reflexes were 1+, bilaterally.

The examination report also contains findings noted from an 
earlier neurology clinic visit in July 2006, which showed 
complaints of numbness and heaviness in both legs, and poor 
balance and sharp pains in the lower extremities.  
Neurological findings at that time included "give way" 
weakness in the lower extremities.

The August 2006 VA examination report contains a diagnosis 
indicating the veteran had objective evidence of moderate to 
severe functional limitations, and that he was on no current 
medications due to side effects with prior treatments.

i.  Initial Rating in Excess of 30 Percent from April 9, 2001 
to June 1, 2005 for Multiple Sclerosis

The veteran is claiming entitlement to an initial disability 
rating in excess of 30 percent from April 9, 2001 to June 1, 
2005 for his multiple sclerosis.  Historically, a February 
2004 rating decision granted service connection for MS and 
assigned a 30 percent rating under 38 C.F.R. § 4.124a, 
Diagnostic Code 8018, effective April 9, 2001.  That rating 
was made on the basis that the minimum rating assignable 
under that code, 30 percent, is greater than the combined 
rating that would be warranted for separate MS impairment of 
motor, sensory, or mental function.  In order to warrant more 
than a 30 percent rating during this period, the disorder 
would be rated on its residual impairment of motor, sensory, 
or mental function.  

With the relevant criteria in mind, the Board notes that the 
treatment records and examination report during the period 
from April 9, 2001 to June 1, 2005 shows generally that the 
veteran's multiple sclerosis was considered in remission or 
with mild symptoms.  At the January 2002 VA examination, the 
veteran had some mild anisocoria (pupils of different 
diameters); motor examination showed intact muscle findings; 
reflexes were physiologic; and sensory examination was within 
normal limits.  There was mild ataxia of the left hand and 
some mild difficulty walking in tandem.  Neurologic symptoms 
suggested a diagnosis of multiple sclerosis, for which the 
veteran was treated with immunomodulatory therapy with some 
mild stabilization of symptoms.  

These findings provide no more than transient and/or mild 
neurologic-based symptoms, which would not warrant a 
compensable contribution to the rating for MS for the period 
in question.  See 38 C.F.R. § 4.124a.  There is no evidence 
in this period of any partial loss of use of one or more 
extremities from neurological lesions, so as to be rated by 
comparison with the mild, moderate, severe, or complete 
paralysis of peripheral nerves.  Id.

In light of the foregoing, for the period from April 9, 2001 
to June 1, 2005, the manifestations of the veteran's MS did 
not form a basis for an evaluation in excess of the assigned 
30 percent rating, which is the minimum rating for MS. 
Accordingly, the preponderance of the evidence is against a 
rating in excess of 30 percent for the relevant period. 38 
C.F.R. § 4.124a, Diagnostic Code 8018.

ii.  Initial Rating for Right Upper Extremity Manifestations 
of MS

The veteran is claiming entitlement to an initial disability 
rating in excess of 10 percent from June 2, 2005 to August 6, 
2006, and in excess of 70 percent from August 7, 2006, for 
his right upper extremity manifestations secondary to 
multiple sclerosis.

The record reflects that the veteran's right arm is the major 
upper extremity.  His right upper extremity manifestations 
secondary to multiple sclerosis is evaluated under Diagnostic 
Code 8018-8515.  The hyphenated diagnostic code in this case 
indicates that multiple sclerosis, rated under Diagnostic 
Code 8018 is the service-connected disorder, and paralysis of 
the median nerve, under Diagnostic Code 8515 is the residual 
condition on which the rating is based.  See 38 C.F.R. § 
4.124a.

The criteria for evaluating the severity of impairment of the 
median nerve is set forth under Diagnostic Codes 8515, 8615, 
and 8715.  Under Diagnostic Code 8515, a 10 percent 
evaluation is warranted for mild incomplete paralysis of a 
major extremity.  A 30 percent evaluation is warranted for 
moderate incomplete paralysis of the major extremity.  A 50 
percent rating requires severe incomplete paralysis of the 
median nerve in the major extremity.  A 70 percent rating 
requires complete paralysis of the median nerve in the major 
extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  

Complete paralysis of the median nerve produces inclination 
of the hand to the ulnar side with the index and middle 
fingers more extended than normally, considerable atrophy of 
the muscles of the thenar eminence, and the thumb in the 
plane of the hand (ape hand); incomplete and defective 
pronation of the hand with the absence of flexion of the 
index finger, feeble flexion of the middle finger, inability 
to make a fist, and index and middle fingers that remain 
extended; inability to flex the distal phalanx of the thumb 
with defective opposition and abduction of the thumb at right 
angles to the palm; weakened flexion of the wrist; and pain 
with trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic 
Code 8515 (2006).

Diagnostic Codes 8615 and 8715 address the criteria for 
evaluating neuritis and neuralgia of the median nerve, 
respectively.  The criteria are consistent with the criteria 
for evaluating degrees of paralysis as defined above.  38 
C.F.R. § 4.124a, Diagnostic Codes 8515, 8615, 8715 (2006).   

A note in the Rating Schedule pertaining to "Diseases of the 
Peripheral Nerves" provides that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
which is substantially less than that which results from 
complete paralysis of these nerve groups, whether the loss is 
due to the varied level of the nerve lesion or to partial 
nerve regeneration.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a, Diagnostic Codes 8510 through 
8540 (2006).  

In this case, the veteran's neurological manifestations of 
his multiple sclerosis affects both upper extremities, and 
thus separate evaluations are warranted for each extremity.  
See 38 C.F.R. §§ 4.14, 4.26.

Regarding the right upper extremity during the period from 
June 2, 2005 to August 6, 2006, as reflected in the report of 
a June 2005 VA neurological disorders examination, medical 
evidence shows that there was tremor of the right upper 
extremity.  Generally, the cranial nerves 1 to 12 were all 
essentially normal and sensory function was normal.  

Given the evidence of tremor in the right upper extremity, 
and after a careful review of the total record and resolving 
all reasonable doubt in the veteran's favor, the Board finds 
that the evidence shows that the veteran's right upper 
extremity manifestations secondary to multiple sclerosis has 
resulted in moderate incomplete paralysis during the period 
from June 2, 2005 to August 6, 2006.  Therefore, the evidence 
shows that that disability warrants a 30 percent rating 
during that period.

The Board does not find, however, that the evidence of tremor 
or other symptomatology of the right upper extremity during 
this period warrants any higher rating, as the Board does not 
find that the disability picture is not productive of severe 
incomplete paralysis during the period. 

Regarding the right upper extremity during the period 
beginning from August 7, 2006, as reflected in the report of 
an August 2006 VA neurological disorders examination, medical 
evidence shows that there were tremors and strength was 2 to 
3 on a scale of 5.  The veteran was unable to grip with the 
right hand.  Also, objective evidence showed moderate to 
severe functional limitations.  

Although this symptomatology indicates significant 
impairment, the right upper extremity manifestations of MS 
during the period from August 7, 2006 are already evaluated 
at the maximum evaluation (70 percent) assignable under the 
relevant diagnostic criteria.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8515.  Therefore, a higher evaluation under 
that code is not possible.   

In sum, based on the evidence of record, a rating of 30 
percent is warranted for the right upper extremity 
manifestations of MS from June 2, 2005 to August 6, 2006.  A 
rating in excess of that is not warranted during that period; 
and a higher rating than 70 percent during the period from 
August 7, 2006 is not warranted.  See 38 C.F.R. §§ 4.1, 
4.124a, Diagnostic Code 8515.  Based on the foregoing, the 
Board finds that the preponderance of the evidence is against 
the veteran's claims for a disability rating in excess of 
that granted here for the right upper extremity 
manifestations of MS. Accordingly, the claim must be denied 
beyond the grant of 30 percent for the period from June 2, 
2005 to August 6, 2006.

iii.  Initial Rating for Left Upper Extremity Manifestations 
of MS

The veteran is claiming entitlement to an initial disability 
rating in excess of 30 percent from June 2, 2005 to August 6, 
2006, and in excess of 60 percent from August 7, 2006, for 
his right upper extremity manifestations secondary to 
multiple sclerosis.  

The veteran's left upper extremity (minor) manifestations 
secondary to multiple sclerosis are evaluated under 
Diagnostic Code 8018-8511.  Paralysis of the middle radicular 
group is evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 
8511.  For the minor arm, a 30 percent rating is assigned for 
moderate incomplete paralysis in a minor extremity; and a 40 
percent rating is assigned for severe incomplete paralysis in 
a minor extremity.  Complete paralysis in a minor extremity, 
with adduction, abduction, and rotation of arm, flexion of 
elbow, and extension of wrist lost or severely affected 
warrants a 60 percent rating.  38 C.F.R. § 4.124a, Diagnostic 
Code 8511.

Regarding the left upper extremity during the period from 
June 2, 2005 to August 6, 2006, as reflected in the report of 
a June 2005 VA neurological disorders examination, medical 
evidence shows that the veteran reported paresthesias of the 
left arm.  Also on examination, there was objective evidence 
of mild weakness of the left arm.  On cerebellar testing of 
finger to nose, and rapid alternating movements, the left arm 
was very clumsy.  

The examiner characterized the left arm weakness as mild, 
which by itself would indicate mild, maybe moderate 
impairment.  Overall, however, given the evidence of 
weakness, in combination with the evidence of clumsiness of 
movements of the left arm and paresthesias, and after a 
careful review of the total record and resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
the evidence shows that the veteran's left upper extremity 
manifestations secondary to multiple sclerosis has resulted 
in severe incomplete paralysis during the period from June 2, 
2005 to August 6, 2006.  Therefore, the evidence shows that 
that disability warrants a 40 percent rating during that 
period for the left upper extremity manifestations of MS.

The record as discussed above does not show, however, that 
there is evidence productive of complete paralysis so as to 
warrant a higher rating under the relevant rating criteria 
during the period June 2, 2005 to August 6, 2006.  See 38 
C.F.R. § 4.124a, Diagnostic Code 8511.
 
Regarding the left upper extremity during the period 
beginning from August 7, 2006, the left upper extremity 
manifestations due to MS are already assigned the maximum 
rating (60 percent) assignable under the relevant diagnostic 
criteria.  Id.  Therefore, a higher rating under that code is 
not possible, and the veteran's claim for a higher initial 
rating for the left upper extremity during the period 
beginning from August 7, 2006 must be denied.

iv.  Initial Rating for Left Lower Extremity Manifestations

The veteran is claiming entitlement to an initial disability 
rating in excess of 20 percent from June 2, 2005 to August 6, 
2006, and in excess of 40 percent from August 7, 2006, for 
his left lower extremity manifestations secondary to multiple 
sclerosis.  

The veteran's left lower extremity manifestations secondary 
to multiple sclerosis are evaluated under Diagnostic Code 
8018-8521.  Under 38 C.F.R. § 4.124a, Diagnostic Code 8521, a 
40 percent evaluation requires complete paralysis of the 
external popliteal nerve (common peroneal), with foot drop 
and slight droop of first phalanges of all toes, cannot 
dorsiflex the foot, extension (dorsal flexion) of proximal 
phalanges of toes lost; abduction of foot lost, adduction 
weakened; anesthesia covers entire dorsum of foot and toes.  
A 30 percent evaluation requires severe incomplete paralysis.  
A 20 percent evaluation requires moderate incomplete 
paralysis. 

Neuritis is evaluated under the criteria found at Diagnostic 
Code 8621, which is consistent with the criteria for 
evaluating paralysis set forth above. Neuritis is 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating, and 
is rated on the scale provided for injury of the nerve 
involved, with a maximum equal to severe, incomplete, 
paralysis. 38 C.F.R. § 4.123.

Regarding the left lower extremity during the period from 
June 2, 2005 to August 6, 2006, as reflected in the report of 
a June 2005 VA neurological disorders examination, medical 
evidence shows that there was mild weakness of the left leg 
and the veteran reported paresthesias of the left leg.  Also, 
objective findings included that there was mild ataxia with 
heel to shin testing of the left leg, and the veteran could 
not walk in tandem on heels or on toes.  

The characterizations of mild weakness and mild ataxia with 
respect to the left lower extremity seems to support a 
finding that the left lower extremity manifestations of MS 
are productive of mild to moderate impairment.  However, 
these symptoms in combination, along with the reported 
paresthesias of the left leg and objective evidence that the 
veteran could not walk in tandem represent significant 
impairment due to the left lower extremity manifestations of 
MS.  

After a careful review of the total record and resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
the evidence shows that the veteran's left lower extremity 
manifestations secondary to multiple sclerosis has resulted 
in severe incomplete paralysis during the period from June 2, 
2005 to August 6, 2006.  Therefore, the evidence shows that 
that disability warrants a 30 percent rating during that 
period for the left lower extremity manifestations of MS.

The record as discussed above does not show, however, that 
there is evidence productive of complete paralysis so as to 
warrant a higher rating under the relevant rating criteria 
during the period June 2, 2005 to August 6, 2006.  See 38 
C.F.R. § 4.124a, Diagnostic Code 8521.
 
Regarding the period beginning from August 7, 2006, the left 
lower extremity manifestations due to MS are already assigned 
the maximum rating (40 percent) assignable under the relevant 
diagnostic criteria.  Id.  Therefore, a higher rating under 
that code is not possible, and the veteran's claim for a 
higher initial rating for the left lower extremity during the 
period beginning from August 7, 2006 must be denied.

E.  Conclusions

The Board has based its decision in this case upon the 
applicable provisions of VA's Schedule for Rating 
Disabilities.  Although the evidence shows significant 
impairment due to the service-connected disabilities, there 
is no evidence that the nature and severity of these service-
connected symptoms alone are beyond what is contemplated by 
the applicable criteria. There is also no indication that the 
disorders have necessitated frequent periods of 
hospitalization.  Based on the foregoing, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1), which concern 
the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In summary, the preponderance of the evidence is against the 
claims to the extent of any initial rating in excess of that 
presently existing or assigned in this decision.  As such, 
the benefit-of-the-doubt rule does not apply, and any claim 
beyond that granted here must be denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral foot 
disorder is denied.
 
Entitlement to a compensable rating for multiple scars of the 
left hand is denied.

Entitlement to a compensable rating for tendonitis of the 
right short adductor is denied.

Entitlement to a compensable rating for a vision condition is 
denied.

Entitlement to an initial disability rating in excess of 30 
percent for multiple sclerosis from April 9, 2001 to June 1, 
2005, is denied.

Subject to the law and regulations governing the payment of 
monetary benefits, an initial disability rating of 30 
percent, and no more, for right upper extremity 
manifestations, secondary to multiple sclerosis, is granted 
from June 2, 2005 to August 6, 2006.  

Entitlement to an initial disability rating in excess of 70 
percent for right upper extremity manifestations, secondary 
to multiple sclerosis, for the period from August 7, 2006, is 
denied.

Subject to the law and regulations governing the payment of 
monetary benefits, an initial disability rating of 40 
percent, and no more, for left upper extremity 
manifestations, secondary to multiple sclerosis, is granted 
from June 2, 2005 to August 6, 2006.  

Entitlement to an initial disability rating in excess of 60 
percent for left upper extremity manifestations, secondary to 
multiple sclerosis, for the period from August 7, 2006, is 
denied.

Subject to the law and regulations governing the payment of 
monetary benefits, an initial disability rating of 30 
percent, and no more, for left lower extremity 
manifestations, secondary to multiple sclerosis, is granted 
from June 2, 2005 to August 6, 2006.  

Entitlement to an initial disability rating in excess of 40 
percent for left lower extremity manifestations, secondary to 
multiple sclerosis, for the period from August 7, 2006, is 
denied.


REMAND

The Board has reviewed the claims file and determined that 
further development is necessary prior to adjudicating the 
veteran's claims for service connection for a bilateral hip 
disorder, a neck and shoulder disorder, and a right arm 
disorder.  

The service medical records show that during service the 
veteran was seen on a number of visits for complaints 
involving musculoskeletal type problems involving his hips, 
neck, right shoulder and right arm; as well as for complaints 
implicating his back in an area proximate to these areas.  In 
this connection, the record generally shows that the veteran 
was involved in significant weight training during service, 
and some of the treatment records implicated that training in 
the etiology of the injuries.

In September 1987, he was seen for complaints of pain of the 
right side of the back, for which the assessment was to rule 
out pulled versus torn right back muscle.  In November 1987 
he was seen for low back pain associated with heavy lifting.  
At that time, he had pain below the right scapula to the 
right iliac crest, in the latissimus dorsi area.  The 
impression was latissimus dorsi and left groin strain.

The veteran was seen in January 1988 with complaints of sharp 
pain from the anterior to posterior right clavicle area on 
movement of the right leg to the side.  The assessment was 
that he had a bruised bone, strained muscles.  In March 1988, 
he was seen for complaints of sharp pain from the right hip 
and anterior right thigh with strenuous activity.  The 
treatment record noted that he was a body builder.  On 
examination, he had some discomfort on inflexion and 
abduction of the right hip.

Post-service private treatment records in 1996 and 1997 show 
that the veteran began receiving treatment in early 1996 for 
symptoms involving the neck, right shoulder, hips, and right 
arm.  These records generally associate these symptoms as 
beginning in February 1996 while the veteran was working at a 
manufacturing firm.  These records include diagnoses of 
pertinent pathology involving the neck, right shoulder, hips 
and right arm; including diagnoses of right sided cervical 
radiculopathy, myofascial pain syndrome in the right 
shoulder, right side deltoid bursitis, possibility of 
localized tendonitis in both the right anterior shoulder 
joint and right anterior hip area,  

An April 1996 private treatment record provides a summary 
history that the veteran stated he was injured while working 
in February 1996.  He had been working for about four months 
for a manufacturing firm when his job function changed to 
involve moving cut pieces of wood overhead.  As a result, he 
developed a pain in the right shoulder and side of the neck, 
with marked neck stiffness, which had since abated.  But the 
pain in the side of the neck and right arm persisted.  He 
also reported complaints of hip pain.  

After examination, the impression was that the veteran had 
the onset of a myriad of symptoms in a work related setting 
and a prior history of body building activities.  The veteran 
had some symptoms of subacromial bursitis and his X-rays were 
suggestive of calcific changes, which would be related to his 
weight lifting and body building activities rather than to 
the job as they appear to be chronic.  The physician opined 
that the veteran's work related injury in fact was an 
exacerbation of underlying conditions which had not reached 
what might be called a clinical threshold.  The physician 
noted there was a lot of underlying wear and tear, and it was 
not surprising that he might not have had significant 
symptoms from this in the past.  The physician felt that the 
veteran's hip pain was a muscle strain or local tendon 
condition.

The report of a January 2002 VA joints examination shows that 
with respect to the claimed neck, right shoulder, hips, and 
right arm disorders, the examiner only addressed the neck and 
right shoulder complaints; although he did note findings of 
pain on certain movements of the right hip.  The report 
contains an assessment of chronic right neck and right 
shoulder pain.  The examiner also noted that previous 
treatment provider reports indicated onset of clinical 
symptoms after an injury at work in 1995.  The examiner did 
not, however, provide an explicit opinion as to the etiology 
of any neck and/or right shoulder symptomatology.

Further, as explained above, there is an opinion that at the 
time his symptoms began, there was already a lot of 
underlying wear and tear, and that the work related injury 
was in fact an exacerbation of underlying conditions present 
already which had not previously reached a clinical 
threshold.  Given this evidence of underlying conditions 
preexisting the work injury, and the inservice medical 
evidence of various injuries involving the neck, right 
shoulder, hips, and right arm, an examination should be 
performed to obtain an opinion as to whether any current 
disorders are related to service.

The fulfillment of the VA's statutory duty to assist the 
appellant includes providing a medical opinion, which takes 
into account the records of prior medical treatment, so that 
the disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991). (The duty to assist 
requires medical examination when such examination is 
necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c)(4).)  Therefore, the Board is of 
the opinion that the veteran should be provided VA orthopedic 
examination as instructed below.




Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all 
medical care providers who evaluated or 
treated him for his disorders of the 
bilateral hip, neck and shoulder, and 
right arm since service.  Attempt to 
obtain copies of relevant medical records 
from all sources identified not of record 
already; obtain any VA treatment records 
not of record; and associate these with 
the claims file.

2.  The RO should schedule the veteran for 
VA orthopedic examination, to determine 
the nature and etiology of any disorders 
of the bilateral hips, neck and shoulder, 
and right arm.  The claims file should be 
made available to the examiner, who should 
review the entire claims folder in 
conjunction with this examination. This 
fact should be so indicated in the 
examination report. The report should 
include a narrative report elicited from 
the veteran, of pertinent service history 
regarding injuries involving the hips, 
neck and shoulder, and/or right arm.  All 
studies deemed appropriate in the medical 
opinion of the examiner should be 
performed, and all pertinent findings 
should be set forth in detail.  Include 
results of all diagnostic and clinical 
tests conducted in the examination report.  

After reviewing the available medical 
records and examining the appellant, the 
examiner should render comments 
specifically addressing the following 
questions with respect to the veteran's 
claimed disorders of the bilateral hips, 
neck and shoulder, and right arm. 

Based upon an assessment of the entire 
record, is it at least as likely as not 
(probability of 50 percent or greater) 
that any diagnosed disorder of the hips, 
neck and shoulder, and/or right arm, is 
the result of disease or injury in 
service, to specifically include 
documented treatment for injuries shown in 
service.  

In relation to this query, the examiner 
should comment on (1) an April 1996 
opinion that the veteran's work related 
injury in fact was an exacerbation of 
preexisting underlying conditions-
characterized as a lot of underlying wear 
and tear-which had not reached what might 
be called a clinical threshold; and (2) 
inservice records of treatment for 
injuries of the hips, neck, right shoulder 
and right arm, and back proximate to these 
areas.  

3.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the claims for service 
connection for a bilateral hip disorder, a 
neck and shoulder disorder, and a right 
arm disorder.  If the determination 
remains unfavorable to the appellant, he 
and his representative should be furnished 
a supplemental statement of the case and 
be afforded the applicable time period in 
which to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


